Exhibit 10.1





--------------------------------------------------------------------------------









TERM LOAN CREDIT AGREEMENT

Among
EDISON INTERNATIONAL
The Several Lenders
from Time to Time Parties Hereto
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent


CITIBANK, N.A.,
as Syndication Agent






Dated as of March 20, 2020


JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners




        
        

--------------------------------------------------------------------------------






Table of Contents
 
 
Page
SECTION 1. DEFINITIONS
2
1.1.
Defined Terms
2
1.2.
Other Definitional Provisions
16
SECTION 2. AMOUNT AND TERMS OF THE CREDIT FACILITY
17
2.1.
Commitments
17
2.2.
Procedure for Borrowing
17
2.3.
Fees
17
2.4.
Repayment of Loans; Evidence of Debt
17
2.5.
Prepayments and Termination or Reduction of Commitments
18
2.6.
Conversion and Continuation Options
18
2.7.
Minimum Amounts and Maximum Number of Tranches
19
2.8.
Interest Rates and Payment Dates
19
2.9.
Computation of Interest and Fees
20
2.10.
Inability to Determine Interest Rate
20
2.11.
Pro Rata Treatment and Payments
21
2.12.
Illegality
22
2.13.
Additional Costs
22
2.14.
Taxes
24
2.15.
Indemnity
27
2.16.
Change of Lending Office
27
2.17.
Replacement of Lenders under Certain Circumstances
28
2.18.
[Reserved]
28
2.19.
[Reserved]
28
2.20.
[Reserved]
28
2.21.
Defaulting Lenders
28
SECTION 3. [RESERVED]
30
SECTION 4. REPRESENTATIONS AND WARRANTIES
30
4.1.
Financial Condition
30
4.2.
No Change
30
4.3.
Corporate Existence
30
4.4.
Corporate Power; No Legal Bar
30
4.5.
Authorization; Enforceability
30
4.6.
ERISA
31
4.7.
No Material Litigation
31
4.8.
Taxes
31
4.9.
Purpose of Loans
31
4.10.
No Default
31
4.11.
Environmental Matters
31
4.12.
Anti-Corruption Laws and Sanctions
32
4.13.
EEA Financial Institutions
32



i    
        

--------------------------------------------------------------------------------





SECTION 5. CONDITIONS PRECEDENT
32
5.1.
Conditions to Effective Date
32
5.2.
Conditions to Draw Date
33
SECTION 6. COVENANTS
34
6.1.
Financial Statements; Certificates
34
6.2.
Compliance; Maintenance of Existence
36
6.3.
Inspection of Property; Books and Records; Discussions
36
6.4.
Notices
36
6.5.
Limitation on Fundamental Changes
37
6.6.
[Reserved]
37
6.7.
Disposition of Property
37
6.8.
Consolidated Capitalization Ratio
37
6.9.
Limitation on Liens
37
6.10.
Payment of Taxes
37
6.11.
Ownership of SCE
38
6.12.
No Liens on Common Stock
38
6.13.
Clauses Restricting SCE Distributions
38
6.14.
Compliance with Anti-Corruption Laws and Sanctions
38
SECTION 7. EVENTS OF DEFAULT
38
SECTION 8. THE ADMINISTRATIVE AGENT
41
8.1.
Appointment
41
8.2.
Delegation of Duties
41
8.3.
Exculpatory Provisions
41
8.4.
Reliance by Administrative Agent
42
8.5.
Notice of Default
42
8.6.
Non‑Reliance on Administrative Agent and Other Lenders
42
8.7.
Indemnification
43
8.8.
Administrative Agent in Its Individual Capacity
43
8.9.
Successor Administrative Agent
43
8.10.
Syndication Agents and Arrangers
44
8.11.
Certain ERISA Matters
44
SECTION 9. MISCELLANEOUS
45
9.1.
Amendments and Waivers
45
9.2.
Notices
46
9.3.
No Waiver; Cumulative Remedies
47
9.4.
Survival
47
9.5.
Payment of Expenses
47
9.6.
Transfer Provisions
48
9.7.
Adjustments; Set-Off
50
9.8.
Counterparts
51
9.9.
Severability
52
9.10.
Integration
52
9.11.
GOVERNING LAW
52



ii    
        

--------------------------------------------------------------------------------





9.12.
WAIVERS OF JURY TRIAL
52
9.13.
Submission To Jurisdiction; Waivers
52
9.14.
Confidentiality
53
9.15.
Patriot Act
54
9.16.
California Judicial Reference
54
9.17.
No Fiduciary Duty
54
9.18.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
54



SCHEDULES
1.1    Lending Offices and Commitments
EXHIBITS
A    Form of Note
B    Form of Exemption Certificate
C    Form of Borrower Closing Certificate
D    [Reserved]
E    Form of Assignment and Assumption




iii    
        

--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT, dated as of March 20, 2020 (as may be amended,
supplemented or otherwise modified from time to time, this “Agreement”), is made
by and among EDISON INTERNATIONAL, a California corporation (the “Borrower”),
the several banks and other financial institutions from time to time parties
hereto (the “Lenders”), CITIBANK, N.A., as syndication agent (in such capacity,
the “Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent” and, together with
the Syndication Agent, the “Agents”).
The Borrower, the Lenders and the Agents hereby agree as follows:


        
        

--------------------------------------------------------------------------------






SECTION 1. DEFINITIONS

1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus 1/2 of 1%
and (c) the Eurodollar Rate that would be calculated as of such day (or if such
day is not a Business Day, as of the first preceding Business Day) for a deposit
in Dollars with a maturity of one month plus 1.0%, provided that for the purpose
of this definition, the Eurodollar Rate for any day shall be based on the Screen
Rate (or if the Screen Rate is not available for a deposit in Dollars with a
maturity of one month, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the ABR due to a change in the Prime Rate, the
NYFRB Rate or such Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the NYFRB Rate
or such Eurodollar Rate, respectively. If the ABR is being used as an alternate
rate of interest pursuant to Section 2.10 hereof, then the ABR shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the ABR shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
“Additional Costs”: as defined in Section 2.13(a).
“Administrative Agent”: as defined in the preamble hereto.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.
“Agents”: as defined in the preamble hereto.
“Agreement”: as defined in the preamble hereto.
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction, in
each case, applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Anti-Money Laundering Laws”: any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules, in each case,
applicable to a Credit Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
the Patriot Act and The Currency and


2    
        

--------------------------------------------------------------------------------





Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Margin”: for any day, (i) 0.125% per annum, in the case of ABR
Loans, and (ii) 1.125% per annum, in the case of Eurodollar Loans.
“Arrangers”: collectively, (a) JPMorgan, Citibank, N.A. and such other financial
institutions as may be reasonably agreed by JPMorgan, Citibank, N.A. and the
Borrower, in each case, in their respective capacities as joint lead arrangers
under this Agreement and (b) JPMorgan and Citibank, N.A., each in its capacity
as joint bookrunner under this Agreement.
“Assignee”: as defined in Section 9.6(c).
“Assignment and Assumption”: as defined in Section 9.6(c).
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent (in consultation with the Borrower), has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.


3    
        

--------------------------------------------------------------------------------





“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Board”: the Board of Governors of the Federal Reserve System (or any
successor).
“Borrower”: as defined in the preamble hereto.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall mean any Business Day (as defined above) on which dealings in foreign
currencies and exchange between banks may be carried on in London, England and
in New York, New York.
“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
ownership interest.
“Change of Control”: the acquisition of beneficial ownership, directly or
indirectly, by any person or group (within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission promulgated thereunder), of Capital Stock of
the Borrower representing more than 30% of the combined voting power of all
Capital Stock of the Borrower entitled to vote in the election of directors;
provided, however, that a person shall not be deemed to have beneficial
ownership (a) of shares of Capital Stock tendered pursuant to a tender or
exchange offer made by or on behalf of such person (or its affiliate) until such
shares shall have been accepted for payment and (b) if such beneficial ownership
arises solely as a result of a revocable proxy delivered in response to a proxy
or consent solicitation made by or on behalf of such person (or its affiliates).
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the obligation of such Lender to make Loans in
the aggregate principal amount set forth under the heading “Commitment” opposite
such Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant
to which such Lender became a party hereto.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA


4    
        

--------------------------------------------------------------------------------





or is part of a group which includes the Borrower and which is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.
“Consolidated Capital”: at any time, the sum of, without duplication, (i)
Consolidated Total Recourse Indebtedness plus (ii) the amount set forth opposite
the captions “shareholders’ equity” and “preferred stock” (or similar captions)
on a consolidated balance sheet of the Borrower prepared in accordance with GAAP
plus (iii) the outstanding principal amount of any junior subordinated
deferrable interest debentures or similar securities issued by the Borrower or
any of its Subsidiaries.
“Consolidated Capitalization Ratio”: on the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Recourse Indebtedness to (b) Consolidated
Capital.
“Consolidated Total Recourse Indebtedness”: at any date, the sum of (i) the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date determined on a GAAP consolidated basis and (ii)
without duplication, the aggregate principal amount of all Indebtedness of any
other Persons at such date determined on a GAAP consolidated basis to the extent
the payment of such Indebtedness is guaranteed by the Borrower or any of its
Subsidiaries.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Conversion Date”: as defined in Section 2.6.
“Credit Party”: any of the Lenders and the Agents.
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder (unless the subject of a good faith dispute), unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the


5    
        

--------------------------------------------------------------------------------





Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance reasonably
satisfactory to it, (d) has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit (unless the
subject of a good faith dispute), (e) has, or whose Lender Parent has, become
the subject of a Bankruptcy Event or (f) has, or whose Lender Parent has, become
the subject of a Bail-In Action.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Downgraded Lender”: any Lender that has a non-investment grade senior unsecured
debt rating from Moody’s, S&P or another nationally recognized rating agency.
“Draw Date”: the date on which the conditions set forth in Section 5.2 are
satisfied (or waived) and the Loans are made to the Borrower pursuant to Section
2.1.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date”: as defined in Section 5.1.
“Environmental Laws”: any and all federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law (including common
law) regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.


6    
        

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, on the Quotation Day for Dollars for such Interest
Period; provided, that, if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars, then the
Eurodollar Rate shall be the Interpolated Rate at such time; provided further
that if the Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; provided, further, that all of the
foregoing shall be subject to Section 2.10.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Excluded Financing Arrangements”: as defined in the definition of
“Indebtedness”.
“Exposure”: with respect to any Lender at any time, the amount of such Lender’s
outstanding Loans.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any


7    
        

--------------------------------------------------------------------------------





intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Fee Letter”: the Engagement and Fee Letter, dated as of the date hereof, by and
among the Borrower, JPMorgan and Citibank, N.A.
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time; provided, however, that with respect Section 6.8
and the calculation of the Consolidated Capitalization Ratio as used therein
(and the defined terms used in the definition of “Consolidated Capitalization
Ratio”), GAAP shall mean generally accepted accounting principles in the United
States of America in effect on the Effective Date. It is understood and agreed
that the Borrower will deliver information reasonably satisfactory to the
Administrative Agent to reconcile any calculations of the Consolidated
Capitalization Ratio to the extent there is a change in GAAP with respect
thereto after the Effective Date.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
“Impacted Interest Period”: as defined in the definition of “Eurodollar Rate”.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices) or representing reimbursement obligations in respect of letters of
credit which have been funded, (b) any other indebtedness of such Person which
is evidenced by a note, bond, debenture or similar instrument, (c) all
indebtedness created or arising under any conditional sale or title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP (excluding operating leases), (e) all direct and indirect guarantee
obligations (whether by guarantee, reimbursement or indemnity or agreement to
maintain financial condition or solvency or


8    
        

--------------------------------------------------------------------------------





otherwise) of such Person in respect of any obligations of the type described in
the preceding clauses (a) through (d) of any other Person, (f) all obligations
of the kind referred to in clauses (a) through (d) above secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (g) for the purposes of
Section 7(g) only, all obligations of such Person in respect of Hedge Agreements
in an amount equal to the net amount that would be payable by such Person upon
the acceleration, termination or liquidation thereof. Notwithstanding the
foregoing, Indebtedness shall not include (i) obligations under a Receivables
Securitization of the Borrower or any of its Subsidiaries, (ii) any junior
subordinated deferrable interest debentures or similar securities issued by the
Borrower, (iii) non-recourse project finance indebtedness of Edison Energy
Group, Inc. and its Subsidiaries, (iv) power-purchase contract obligations and
fuel contract obligations that in each case are included as indebtedness on the
consolidated balance sheet of SCE, (v) indebtedness of variable interest
entities that are consolidated with the Borrower for financial reporting
purposes and whose indebtedness is non-recourse to the Borrower and its
Subsidiaries (other than such entities) and (vi) obligations of the Borrower,
any of its Subsidiaries or any special purpose finance entity with respect to
recovery bonds and other financings contemplated by Article 5.8 of Chapter 4,
Part 1, Division 1 of the California Public Utilities Code and similar financing
arrangements (clauses (i), (iii), (v) and (vi), collectively, “Excluded
Financing Arrangements”).
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan, having an
Interest Period of three months or less, the last day of each Interest Period
therefor, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof (e.g.,
six months), after the first day of such Interest Period and the last day of
such Interest Period and (d) as to any Eurodollar Loan, the date of any
repayment or prepayment made in respect thereof (for the avoidance of doubt,
solely with respect to the portion of such Loan so repaid or prepaid).
“Interest Period”: (a) with respect to any ABR Loan, the period commencing on
the Draw Date or the Conversion Date, as the case may be, with respect to such
ABR Loan and ending on the last day of each March, June, September and December
to occur while such Loan is outstanding and the final maturity date of such
Loan, and (b) with respect to any Eurodollar Loan:
(i) initially, the period commencing on the Draw Date or the Conversion Date, as
the case may be, with respect to such Eurodollar Loan and ending one, two, three
or six months or seven days thereafter as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and


9    
        

--------------------------------------------------------------------------------





(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months or seven days thereafter as selected by the Borrower by irrevocable
notice to the Administrative Agent pursuant to Section 2.6(a);
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2)  any Interest Period for a Loan that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date; and
(3)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period for which that Screen Rate is
available for Dollars, which Screen Rate is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period for which that Screen
Rate is available for Dollars, which Screen Rate exceeds the Impacted Interest
Period, in each case, as of 11:00 A.M., London time, on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for
Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select.
“JPMorgan”: JPMorgan Chase Bank, N.A.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Lenders”: as defined in the preamble hereto.
“Lending Office”: each Lender’s lending office designated in Schedule 1.1 or
such other office of such Lender notified to the Administrative Agent and the
Borrower.


10    
        

--------------------------------------------------------------------------------





“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capitalized lease obligation
having substantially the same economic effect as any of the foregoing).
“Loan”: as defined in Section 2.1.
“Loan Documents”: this Agreement, the Fee Letter and any Notes.
“Material Adverse Effect”: (a) a change in the business, property, operations or
financial condition of the Borrower and its consolidated Subsidiaries taken as a
whole that could reasonably be expected to materially and adversely affect the
Borrower’s ability to perform its obligations under the Loan Documents or (b) a
material adverse effect on the validity or enforceability of this Agreement or
any of the other Loan Documents.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation, but excluding any such substances, materials or
wastes that are used or present on any property in conformance with the
Requirements of Law.
“Maturity Date”: March 19, 2021.
“Moody’s”: Moody’s Investors Service, Inc.
“Non-Excluded Taxes”: as defined in Section 2.14(a).
“Non-U.S. Lender”: as defined in Section 2.14(e).
“Note”: as defined in Section 2.4(e).
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.


11    
        

--------------------------------------------------------------------------------





“Other Taxes”: any and all present or future stamp, court, or documentary,
intangible, recording, filing or similar taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document; provided, that any such
taxes attributable to any assignment (other than pursuant to an assignment under
Section 2.17), or sale of a participation, to a Transferee shall be excluded
from “Other Taxes”.
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Participants”: as defined in Section 9.6(b).
“Participant Register”: as defined in Section 9.6(b).
“Patriot Act”: as defined in Section 9.15.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have terminated, the percentage which the aggregate principal
amount of such Lender’s Exposure at such time constitutes of the Total Exposures
at such time.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.
“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as


12    
        

--------------------------------------------------------------------------------





determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent). Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
the second Business Day prior to the commencement of such Interest Period.
“Receivables Securitization”: any financing pursuant to which accounts
receivable of the Borrower or any of its Subsidiaries are (or are purported to
be) sold or pledged, which financing shall be non-recourse (except for customary
limited recourse provisions) to the Borrower and its Subsidiaries.
“Register”: as defined in Section 9.6(d).
“Regulation FD”: as defined in Section 9.14.
“Regulatory Change”: as to any Lender (or holding company for a Lender), any
adoption or change occurring or taking effect after the date of this Agreement
of or in federal, state, local or foreign laws or regulations (whether or not
having the force of law) or the adoption or making or taking effect after such
date of any interpretations, directives, or requests applying to any Lender (or
holding company), as the case may be, of or under any federal, state, local or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Required Lenders”: at any date, the holders of more than 50% of (x) until the
Draw Date, the Commitments then in effect and (y) thereafter, the aggregate
principal amount of the Loans then outstanding, provided that at all times when
two or more Lenders are party to this Agreement, the term “Required Lenders”
shall in no event mean less than two Lenders.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


13    
        

--------------------------------------------------------------------------------





“Responsible Officer”: the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the Borrower, or any employee of the Borrower designated
by any of the foregoing.
“Revolving Credit Agreement”: the Second Amended and Restated Credit Agreement
dated as of May 17, 2018, as amended, supplemented or otherwise modified from
time to time, among the Borrower, the several banks and other financial
institutions from time to time parties thereto, Citibank, N.A., MUFG Union Bank,
N.A., Wells Fargo Bank, N.A., Barclays Bank PLC, Mizuho Bank, Ltd. and U.S. Bank
National Association, as co-syndication agents, JPMorgan Chase Bank, N.A., as
administrative agent, and the other named agents parties thereto.
“S&P”: Standard & Poor’s Financial Services LLC and any successor thereto.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, the United
Nations Security Council, the European Union or Her Majesty’s Treasury, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the European Union
or Her Majesty’s Treasury.
“SCE”: Southern California Edison Company, a California corporation which is a
majority-owned Subsidiary of the Borrower.
“SCE Indenture”: the Trust Indenture, dated as of October 1, 1923 between SCE
and The Bank of New York Trust Company, N.A. and D.G. Donovan as trustees, as
amended and supplemented from time to time.
“Screen Rate”: as defined in the definition of “Eurodollar Rate”.
“Significant Subsidiary”: as defined in Regulation S‑X of the United States
Securities and Exchange Commission (or any successor), as the same may be
amended or supplemented from time to time, excluding any special purpose finance
subsidiary that participates in, or is formed in connection with, any Excluded
Financing Arrangement described in clause (vi) of the definition of
“Indebtedness” hereunder. Unless otherwise qualified, all references to a
“Significant Subsidiary” or to “Significant Subsidiaries” in


14    
        

--------------------------------------------------------------------------------





this agreement shall refer to a Significant Subsidiary or Significant
Subsidiaries of the Borrower.
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Syndication Agent”: as defined in the preamble hereto
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The amount of the Total Commitments as of the Effective Date is
$800,000,000.
“Total Exposures”: at any time, the aggregate amount of the Exposures of all
Lenders at such time.
“Transferee”: as defined in Section 9.6(f).
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Withholding Agent”: the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under


15    
        

--------------------------------------------------------------------------------





which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

1.2.    Other Definitional Provisions.   (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have their defined meanings when used
in the Notes or any certificate or other document made or delivered pursuant
hereto or thereto.
(b)    As used herein and in the Notes and any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms relating to the
Borrower and its Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    The interest rate on Eurodollar Loans is determined by reference to the
Eurodollar Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. The Administrative Agent will promptly notify
the Borrower of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Eurodollar Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, any such alternative, successor or
replacement rate implemented pursuant to Section 2.10), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


16    
        

--------------------------------------------------------------------------------






SECTION 2.     AMOUNT AND TERMS OF THE CREDIT FACILITY

2.1.    Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan in Dollars (a “Loan”) to the Borrower on
the date requested by the Borrower pursuant to Section 2.2 in an amount not to
exceed the amount of the Commitment of such Lender. The Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.6.
The respective obligations of the Lenders under this Agreement are several and
not joint and no Lender shall be responsible for the failure of any other Lender
to satisfy its obligations hereunder.

2.2.    Procedure for Borrowing. The Borrower shall give the Administrative
Agent irrevocable notice (which notice must be executed by a Responsible Officer
of the Borrower and received by the Administrative Agent prior to (a) 11:00
A.M., New York City time, two Business Days prior to the anticipated Draw Date,
in the case of Eurodollar Loans and (b) 12:00 Noon, New York City time, on the
anticipated Draw Date, in the case of ABR Loans) requesting that the Lenders
make the Loans on the requested Draw Date. Such notice shall specify (i) the
amount to be borrowed, (ii) the requested Draw Date, (iii) whether the borrowing
is to be of Eurodollar Loans, ABR Loans or a combination thereof, (iv) if the
borrowing is to be entirely or partly of Eurodollar Loans, the respective
lengths of the initial Interest Periods therefor and (v) the account into which
such borrowing is to be deposited. Upon receipt of such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Not later than 1:00 P.M., New York City time, on the requested Draw Date each
Lender shall, subject to Section 5.2, make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 9.2 in
immediately available funds equal to the Loan or Loans to be made by such
Lender. The Administrative Agent shall send by wire transfer of immediate
available funds the aggregate of the amounts made available to the
Administrative Agent by the Lenders to the account designated by the Borrower in
such notice to the Administrative Agent.

2.3.    Fees. The Borrower agrees to pay to the Administrative Agent for its own
account any fees separately agreed to by the Borrower and the Administrative
Agent in writing.

2.4.    Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender, and
each Loan shall mature, on the Maturity Date (or such earlier date on which the
Loans become due and payable pursuant to Section 7). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the Draw Date until payment in full thereof at the rates
per annum, and on the dates, set forth in Section 2.8.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.


17    
        

--------------------------------------------------------------------------------





(c)    The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(e)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans of such Lender, substantially in the
form of Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

2.5.    Prepayments and Termination or Reduction of Commitments. (a)    The
aggregate amount of the Commitments shall be automatically reduced to zero upon
the earlier of (x) the funding of the Loans, if any, on the Draw Date and (y)
5:00 p.m., New York City time on April 15, 2020. The Commitments once so reduced
may not be reinstated.
(b)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon at least (i) three Business
Days’ irrevocable notice to the Administrative Agent in the case of Eurodollar
Loans or (ii) one Business Day’s irrevocable notice to the Administrative Agent
in the case of ABR Loans; provided that, in each case, such notice may state
that such prepayment is contingent on the closing of another transaction. Each
such notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and, if
of a combination thereof, the amount allocable to each. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof. If
any such notice is given, subject to such contingency, the amount specified in
such notice shall be due and payable on the date specified therein, together
with any amounts payable pursuant to Section 2.15 and (except in the case of ABR
Loans) accrued interest to but excluding such date on the amount prepaid.
Partial prepayments shall be in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.

2.6.    Conversion and Continuation Options. ABR Loans may, at any time, be
converted into Eurodollar Loans and Eurodollar Loans may, on the last day of any
Interest Period applicable thereto, be converted into ABR Loans or continued as
Eurodollar Loans (the date of any such conversion, the “Conversion Date”), as
follows:


18    
        

--------------------------------------------------------------------------------





(a)    In order to continue outstanding Eurodollar Loans as Eurodollar Loans for
another Interest Period, or to convert ABR Loans to Eurodollar Loans, the
Borrower shall give the Administrative Agent irrevocable notice thereof prior to
11:00 A.M. New York City time, two Business Days before the first day of the
Interest Period to be applicable to such continued or converted Eurodollar
Loans, which notice shall specify the length of the Interest Period requested by
the Borrower to be applicable to such Loans.
(b)    No Loan may be converted into, or continued as, a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such a continuation.
(c)    If the Borrower fails to give a notice as described above in this Section
2.6 to continue an outstanding Eurodollar Loan or to convert such Loan to an ABR
Loan, or if such continuation or conversion is not permitted pursuant to
paragraph (b) above, such Loans shall be automatically converted to ABR Loans on
the last day of the then expiring Interest Period applicable to such Loans.
(d)    The Administrative Agent shall promptly notify each Lender of each notice
received by the Administrative Agent from the Borrower pursuant to this Section
2.6.

2.7.    Minimum Amounts and Maximum Number of Tranches. All borrowings,
prepayments, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Eurodollar Tranche shall be equal to
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. In no event
shall there be more than five Eurodollar Tranches outstanding at any time.

2.8.    Interest Rates and Payment Dates. (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin therefor.
(b)    Each ABR Loan shall bear interest for each day from the Draw Date or
applicable Conversion Date, as the case may be, at a rate per annum equal to the
ABR plus the Applicable Margin therefor.
(c)    If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall, to the extent permitted by applicable law, bear
interest at a rate per annum which is equal to the rate otherwise applicable
thereto plus 2% from the date of such non-payment to (but excluding) the date on
which such amount is paid in full (after as well as before judgment) (or, in the
event there is no applicable rate, 2.0% per annum in excess of the rate
otherwise applicable to ABR Loans from time to time).


19    
        

--------------------------------------------------------------------------------





(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand and on the Maturity Date.

2.9.    Computation of Interest and Fees.   (a) Interest calculated on the basis
of the Prime Rate shall be calculated on the basis of a 365‑ (or 366-, as the
case may be) day year for the actual days elapsed; and, otherwise, interest and
fees shall be calculated on the basis of a 360‑day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall deliver to the Borrower upon request a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a) or (b).

2.10.    Inability to Determine Interest Rate. (a) If prior to the first day of
any Interest Period:
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower, absent manifest error) that the
Eurodollar Rate cannot be determined by any of the means set forth in the
definition of “Eurodollar Rate” or by reason of circumstances affecting the
eurodollar market, quotations of interest rates for the relevant deposits are
not being provided to JPMorgan in the relevant amount or for the relevant
maturities for purposes of determining the Eurodollar Rate for such Interest
Period (including because the Screen Rate is not available or published on a
current basis), or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders, absent manifest error) of making or
maintaining their affected Loans during such Interest Period,
the Administrative Agent shall give facsimile or telephonic notice thereof to
the Borrower and the Lenders as soon as practicable thereafter. If such notice
is given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any ABR Loans that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the first day of such Interest Period, to ABR Loans. Each such
Lender shall promptly notify the Administrative Agent upon any change in such
determination of the adequacies and fairness of the Eurodollar Rate, and the
Administrative Agent shall promptly withdraw its notice to the Borrower
following receipt of such notices from the Required Lenders. Until such
withdrawal by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert ABR
Loans to Eurodollar Loans.


20    
        

--------------------------------------------------------------------------------





(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the Screen Rate has made a public
statement that the administrator of the Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the Screen Rate),
(x) the administrator of the Screen Rate has made a public statement identifying
a specific date after which the Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.10(b), only to the extent the
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any interest election request that requests the
conversion of any borrowing to, or continuation of any borrowing as, a
Eurodollar borrowing shall be ineffective, and (y) if any borrowing request
requests a Eurodollar borrowing, such borrowing shall be made as an ABR
borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

2.11.    Pro Rata Treatment and Payments. (a)  Each borrowing by the Borrower
from the Lenders hereunder, and, except as provided in Section 2.21, each
payment by the Borrower of any fees hereunder, except as provided in Section
2.21, each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans, and any reduction of the Commitments of
the Lenders shall be made pro rata according to the Percentages of the Lenders,
in each case except to the extent another provision of this Agreement specifies
a different treatment. All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set off or counterclaim and shall be made prior
to 4:00 P.M., New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Administrative Agent’s office
specified in Section 9.2, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day,


21    
        

--------------------------------------------------------------------------------





and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.
(b)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Draw Date, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error. If such
Lender’s pro rata share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of the Draw Date,
the Administrative Agent shall also be entitled to repayment of such amount with
interest thereon at the rate per annum otherwise applicable to such Loans
hereunder, on demand, from the Borrower and, upon such payment, no further
interest shall be payable with respect to such amount. The payment of interest
by a Lender to the Administrative Agent pursuant to this Section 2.11(b) shall
not be deemed to be a waiver of any right the Borrower may have against such
Lender for such Lender’s failure to make Loans to the Borrower as required
hereunder.

2.12.    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement (a) such Lender shall
promptly give notice thereof to the Borrower and the Administrative Agent,
(b) the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled and (c) such Lender’s outstanding Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.

2.13.    Additional Costs.   (a) If, as a result of any Regulatory Change:
(i)    any Lender shall be subject to any tax of any kind whatsoever with
respect to amounts payable to it under this Agreement, or the basis of taxation
of payments to such Lender in respect thereof is changed (except, in each case,
for Non-Excluded Taxes covered by Section 2.14, taxes described in clauses (x)
through (z) of Section 2.14(a), net income taxes, franchise taxes, and branch
profits taxes, and changes in the rate of tax on the overall net income of such
Lender); or
(ii)    any reserve, special deposit, capital adequacy, liquidity, compulsory
loan or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, any Lender, which
requirements are generally


22    
        

--------------------------------------------------------------------------------





applicable to extensions of credit or other assets of, or deposits with or other
liabilities of, such Lender, are imposed, modified, or deemed applicable; or
(iii)    any other condition, cost or expense (other than taxes) affecting this
Agreement or any Loans is imposed on any Lender after the date hereof, which
condition, cost or expense (other than taxes) is generally applicable to loans
made by such Lender; and
any Lender determines that, by reason thereof, the cost to such Lender (or a
holding company of any Lender) of making, continuing, converting or maintaining
its Commitment or any of its Loans to the Borrower is increased or any amount
receivable by such Lender hereunder in respect of any of such Loans is reduced
or the rate of return on such Lender’s (or holding company’s) capital is reduced
(taking into consideration such Lender’s or holding company’s policies with
respect to capital adequacy and liquidity), in each case by an amount reasonably
deemed by such Lender to be material (such increases in cost and reductions in
amounts receivable being herein called “Additional Costs”), then the Borrower
shall pay to such Lender upon its request the additional amount or amounts as
will compensate such Lender for such Additional Costs within 15 Business Days
after written notice of such Additional Costs is received by the Borrower;
provided, however, that if all or any such Additional Costs would not have been
payable or incurred but for such Lender’s voluntary decision to designate a new
Lending Office, the Borrower shall have no obligation under this Section 2.13 to
compensate such Lender for such amount relating to such Lender’s decision;
provided, further, that the Borrower shall not be required to make any payments
to such Lender for Additional Costs incurred more than 60 days prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor.
(b)     Without limiting the effect of the provisions of Section 2.13(a) (but
without duplication thereof), the Borrower will pay to any Lender, within 15
Business Days of receipt by the Borrower of notice from such Lender, for each
day such Lender is required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the Board as in effect on the date of this
Agreement, an additional amount determined by such Lender equal to the product
of the following:
(i)    the principal amount of the Eurodollar Loan of such Lender;
(ii)    the remainder of (x) a fraction the numerator of which is the Eurodollar
Rate for such Eurodollar Loan and the denominator of which is one minus the rate
at which such reserve requirements are imposed on such Lender on such day minus
(y) such numerator; and
(iii)    1/360.
Such Lender shall request payment under this Section 2.13(b) by giving notice to
the Borrower as of the last day of each Interest Period for such Eurodollar Loan
(and, if such Interest Period exceeds three months’ duration, also as of three
months, or a whole multiple thereof, after the first day of such Interest
Period). Such notice shall specify the basis for requesting such


23    
        

--------------------------------------------------------------------------------





compensation and the method for determining the amount thereof. Such Lender
shall provide any evidence of such requirement to maintain reserves as the
Borrower may reasonably request.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Regulatory Change,
regardless of the date enacted, adopted, issued or implemented.
(d)    Each Lender will notify the Borrower and the Administrative Agent of any
Regulatory Change occurring after the date of this Agreement which will entitle
such Lender to compensation pursuant to Section 2.13(a) or (c) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. If such Lender requests compensation under Section 2.13(a) or (c),
the Borrower may, by notice to such Lender require that such Lender forward to
the Borrower a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof.
Determinations by any Lender for purposes of this Section 2.13 of the effect of
any Regulatory Change shall be conclusive, provided that such determinations are
made absent manifest error.

2.14.    Taxes. (a)  All payments made by or on behalf of the Borrower under
this Agreement and any Notes shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) and branch profits taxes imposed on the
Administrative Agent or any Lender in a jurisdiction (or political subdivision
thereof) in which the Administrative Agent or such Lender is organized, in which
its applicable Lending Office is located, or as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), unless the Borrower is compelled by law
to make such deduction or withholding. If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or any Other Taxes are required to be withheld from any amounts payable
to the Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts they


24    
        

--------------------------------------------------------------------------------





would have received had no such obligation been imposed; provided, however,
that, notwithstanding anything in this Agreement to the contrary, the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes that are (x) United States withholding taxes
(including United States federal, state and local backup withholding taxes)
resulting from any Requirement of Law in effect on the date such Lender becomes
a party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.17), (y) attributable to (i) such Lender’s designation
of a different Lending Office (provided that such Non-Excluded Taxes are imposed
at the time of the first payment to such Lender under this Agreement following
such designation and excluding any designation occurring pursuant to Section
2.16) or (ii) such Lender’s failure to comply with the requirements of paragraph
(e) of this Section 2.14 or (z) United States federal withholding taxes imposed
under FATCA.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or the relevant
Lender, as the case may be, certificates or other valid vouchers or receipts
received by the Borrower or other evidence reasonably satisfactory to the
Administrative Agent or the relevant Lender showing payment thereof. Subject to
Section 2.14(a), if (i) the Borrower fails to pay any such Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority, (ii) fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders for such amounts and any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure in the case of (i) and (ii), or any such
direct imposition in the case of (iii).
(d)    Each Lender shall indemnify the Administrative Agent for the full amount
of any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or similar charges imposed by any Governmental Authority that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
(e)    Each Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of U.S. Internal Revenue Service Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Lender (or Transferee) that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Non‑U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from


25    
        

--------------------------------------------------------------------------------





which the related participation shall have been purchased) (i) two copies of
U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E (certifying as to
entitlement to treaty benefits), Form W-8ECI (claiming exemption from
withholding because the income is effectively connected with a U.S. trade or
business) or Form W-8IMY (together with any applicable underlying Internal
Revenue Service forms), as applicable, (ii) in the case of a Non‑U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit B and the applicable Internal Revenue
Service Form W-8, or any subsequent versions thereof or successors thereto
properly completed and duly executed by such Non‑U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on payments
under this Agreement and the other Loan Documents, or (iii) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms,
certificates, and statements shall be delivered by each Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Lender shall deliver such forms,
certificates, and statements promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender, or upon the reasonable request by the
Borrower or the Administrative Agent. Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered form, certificate, or
statement to the Borrower (or any other form, statement, or certification
adopted by the U.S. taxing authorities for such purpose). Each Lender agrees to
(x) promptly notify the Administrative Agent and the Borrower if any fact set
forth in any such form, certificate, or statement ceases to be true and correct
and (y) take such steps and may be reasonably necessary to avoid any applicable
Requirements of Law that the Borrower make any deduction or withholding for
taxes from amounts payable to the Lender under this Agreement. Notwithstanding
any other provision of this paragraph, a Non-U.S. Lender shall not be required
to deliver any form pursuant to this paragraph after the date it becomes a party
to this Agreement (or, in the case of any Participant, after the date such
Participant purchases the related participation) that such Non-U.S. Lender is
not legally able to deliver. Notwithstanding any other provision of this
paragraph, the completion, execution and submission of such documentation
described in Section 2.14(e)(iii) shall not be required if in a Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. If a payment made to
a Lender under any Loan Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as


26    
        

--------------------------------------------------------------------------------





may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. For purposes of this Section 2.14(e), the term “Lender” includes the
Administrative Agent.
(f)    If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of such Lender incurred in
obtaining such refund and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

2.15.    Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of
Eurodollar Loans or in the conversion into or continuation of Eurodollar Loans,
after the Borrower has given a notice requesting or accepting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of Eurodollar Loans after the Borrower has given a notice
thereof (including following any revocation of such notice permitted hereunder)
in accordance with the provisions of this Agreement, or (c) the making of a
prepayment of Eurodollar Loans on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if applicable, of (i) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to but excluding the last day of the relevant Interest
Period (or proposed Interest Period) at the applicable rate of interest for such
Loans provided for herein (excluding, however, the Applicable Margin) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.

2.16.    Change of Lending Office. Each Lender agrees that if it makes any
demand for payment under Sections 2.13 or 2.14, or if any adoption or change of
the type described in Section 2.12 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different Lending


27    
        

--------------------------------------------------------------------------------





Office if the making of such a designation would reduce or obviate the need for
the Borrower to make payments under Sections 2.13 or 2.14, or would eliminate or
reduce the effect of any adoption or change described in Section 2.12.

2.17.    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender (a) that requests reimbursement for amounts
owing pursuant to Sections 2.13 or 2.14 (for itself or its Participant) or for
which amounts are otherwise payable by the Borrower pursuant to Section 2.14,
(b) that is affected in the manner described in Section 2.12 and as a result
thereof any of the events described in clauses (b) or (c) of such Section occur,
(c) that is a Defaulting Lender or a Downgraded Lender, or (d) that does not
consent to an amendment or waiver that requires the consent of all Lenders (or
all affected Lenders) and has been approved by the Required Lenders, in each
case, with a replacement bank or other financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement (or, if an Event of Default exists, the Required Lenders consent to
such replacement), (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par), without duplication, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 2.15 if
any outstanding Eurodollar Loan owing to such replaced Lender shall be prepaid
(or purchased) other than on the last day of the Interest Period relating
thereto, (v) the replacement bank or institution, if not already a Lender, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (c) and (e) (provided that the Borrower or the replacement bank or
institution shall be obligated to pay the registration and processing fee
referred to therein) or pursuant to other procedures reasonably agreed to by the
Borrower and the Administrative Agent (which may include a deemed assignment),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Sections 2.13 or
2.14, as the case may be, and (viii) any such replacement shall not be deemed to
be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

2.18.    [Reserved].

2.19.    [Reserved].

2.20.    [Reserved].

2.21.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then, to the fullest
extent permitted by applicable law, the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    the Commitments and Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.1 to the extent set forth therein), and such
Defaulting Lender’s right to approve or


28    
        

--------------------------------------------------------------------------------





disapprove any amendment, waiver, consent or other modification with respect to
this Agreement shall be restricted as set forth in Section 9.1;
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: FIRST, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; SECOND, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; THIRD, if so determined by
the Borrower with the consent of the Administrative Agent, not to be
unreasonably withheld, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; FOURTH, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; FIFTH, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and SIXTH, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.
(c)    Termination of Defaulting Lenders. The Borrower shall have the right,
subject to consent of the Required Lenders (excluding the Commitment of such
Defaulting Lender), to terminate in full the Commitment of such Defaulting
Lender prior to the Draw Date by giving notice to the Administrative Agent and
such Defaulting Lender (but not before consent of Required Lenders is obtained).
On the date of any such termination, such Defaulting Lender’s Commitment shall
terminate and the Borrower shall pay all amounts owed to such Defaulting Lender
hereunder, if any. Upon termination of such Defaulting Lender’s Commitment in
accordance with this Section, such Defaulting Lender shall cease to be a party
hereto, and upon such termination, the Total Commitments shall be reduced by the
amount of such Defaulting Lender’s Commitment. The termination of the Commitment
of a Defaulting Lender pursuant to this Section shall not be deemed to be a
waiver of any right that (x) the Borrower, the Administrative Agent or any other
Lender may have against such Defaulting Lender or (y) such Defaulting Lender may
have against the Borrower.


29    
        

--------------------------------------------------------------------------------






SECTION 3.      [RESERVED]

SECTION 4.     REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

4.1.    Financial Condition. The consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at December 31, 2019 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by PricewaterhouseCoopers LLP, copies of which have been
included in the Borrower’s Annual Report on Form 10-K for the fiscal year ended
as of such date, as filed with the Securities and Exchange Commission, present
fairly in all material respects the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
year then ended. Such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the period involved.

4.2.    No Change. Since December 31, 2019, there has been no development or
event which has had a Material Adverse Effect.

4.3.    Corporate Existence. The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has the corporate power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (b) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4.    Corporate Power; No Legal Bar. The execution, delivery, and performance
by the Borrower of this Agreement and any Note are within its corporate powers,
have been duly authorized by all necessary corporate action, and do not violate
any provision of law or any agreement, indenture, note, or other instrument
binding upon or affecting it or its charter or by‑laws or give cause for
acceleration of any of its Indebtedness, except to the extent that such
violation or acceleration would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

4.5.    Authorization; Enforceability. All authorizations, approvals, and other
actions by, and notices to and filings with all Governmental Authorities
required for the due execution, delivery and performance of this Agreement and
any Note have been obtained or made and are in full force and effect, except to
the extent that the failure to obtain or make, or to have in full force and
effect, such authorizations, approvals, other actions, notices and filings would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each of this Agreement and each Note executed in connection herewith is a
legally valid and binding obligation of the Borrower enforceable in accordance
with its terms except as enforcement may


30    
        

--------------------------------------------------------------------------------





be limited by bankruptcy, insolvency, reorganization, moratorium or other laws
or equitable principles relating to or limiting creditors’ rights generally.

4.6.    ERISA. (a) No (i) “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code), (ii) failure to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA), (iii) “reportable event” (herein defined as any of the events set forth
in Section 4043(c) of ERISA or the regulations thereunder), or (iv) termination
of a Plan subject to Title IV of ERISA has occurred, and (b) no Lien in favor of
the PBGC has arisen, for each of (a) and (b), in the last five years with
respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.

4.7.    No Material Litigation. There are no legal or arbitral proceedings or
any proceedings by or before any governmental or regulatory authority or agency,
now pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Significant Subsidiary of the Borrower which have not been
disclosed in public filings with the Securities and Exchange Commission (a) that
would reasonably be expected to have a Material Adverse Effect or (b) with
respect to any of the Loan Documents.

4.8.    Taxes. The Borrower and its Significant Subsidiaries that file
consolidated income tax returns with the Borrower have filed all United States
federal income tax returns and all other tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower or any such Significant Subsidiary,
except (a) any taxes that are being or promptly will be contested in good faith
by appropriate actions or proceedings and for which the Borrower or such
Significant Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) any tax returns or taxes to the extent
that the failure to file such tax returns or pay such taxes would not reasonably
be expected to have a Material Adverse Effect.

4.9.    Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower for general corporate and working capital purposes of the Borrower and
its Subsidiaries. No part of the proceeds of any Loans, and no other extensions
of credit hereunder, will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect.

4.10.    No Default. Neither the Borrower nor any of its Significant
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that would reasonably be expected to have a Material
Adverse Effect and no Default or Event of Default has occurred and is
continuing. The execution, delivery and performance of the Loan Documents do not
contravene any provision of the SCE Indenture or the Revolving Credit Agreement.

4.11.    Environmental Matters. The Borrower and its Significant Subsidiaries do
not have liabilities under Environmental Laws or relating to Materials of
Environmental Concern that have not been disclosed in public filings with the
Securities and Exchange Commission as of the Effective Date that would
reasonably be expected to have a Material Adverse Effect.


31    
        

--------------------------------------------------------------------------------






4.12.    Anti-Corruption Laws and Sanctions. None of the Borrower, any
Subsidiary, any of their respective directors or officers, or, to the knowledge
of the Borrower or such Subsidiary, any of their respective employees or agents
that will act in any capacity in connection with or benefit from the credit
facility established hereunder (a) is a Sanctioned Person, or (b) has taken any
action, directly or, to the knowledge of the Borrower, indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws, any
Anti-Money Laundering Law, or Sanctions applicable to such Persons. The Borrower
has implemented and maintains in effect policies and procedures designed to
promote and achieve compliance by the Borrower and its Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as such) with the Anti-Corruption Laws. Each of the Borrower and its
Subsidiaries, and to the knowledge of the Borrower, each director, officer,
employee and agent of the Borrower and each such Subsidiary, is in compliance in
all material respects with the Anti-Corruption Laws and the Sanctions applicable
to such Persons. No proceeds of any Loan or other transaction contemplated by
this Agreement will be used in a manner that would result in a violation of any
applicable Anti-Corruption Laws or Sanctions applicable to any party hereto.

4.13.    EEA Financial Institutions. None of the Borrower or any of its
Subsidiaries is an EEA Financial Institution.


SECTION 5.     CONDITIONS PRECEDENT

5.1.    Conditions to Effective Date. This Agreement shall become effective on
and as of the first date on which the following conditions precedent shall have
been satisfied (the “Effective Date”):
(a)    Execution of Agreement. (i) This Agreement shall have been executed and
delivered by a duly authorized officer of each of the Borrower and the
Administrative Agent and (ii) the Administrative Agent shall have received an
executed counterpart hereof (or a copy thereof by facsimile transmission) from
each Lender listed on Schedule 1.1.
(b)    Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated as of the Effective Date, substantially in
the form of Exhibit C, executed by any Responsible Officer and the Secretary or
any Assistant Secretary of the Borrower, and attaching the documents referred to
in Sections 5.1(c) and (d).
(c)    Corporate Proceedings. The Administrative Agent shall have received a
copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of this Agreement and the other Loan Documents and (ii) the
borrowings contemplated hereunder.
(d)    Corporate Documents. The Administrative Agent shall have received a copy
of the articles of incorporation and by-laws of the Borrower.


32    
        

--------------------------------------------------------------------------------





(e)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions, with a copy for each Lender (each such legal
opinion shall be in form and substance reasonably acceptable to the
Administrative Agent):
(i)    the executed legal opinion of Michael Henry, Assistant General Counsel to
the Borrower; and
(ii)    the executed legal opinion of Munger, Tolles & Olson LLP, counsel to the
Borrower.
(f)    Notes. The Administrative Agent shall have received executed copies of
the Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.4(e) on or prior to the Effective Date.
(g)    Reserved.
(h)    Fees and Expenses. All fees required to be paid by the Borrower pursuant
to the Fee Letter on or prior to the Effective Date in connection with this
Agreement shall have been paid.
The Administrative Agent shall notify the Borrower and each Lender on the
Effective Date that the Effective Date has occurred.

5.2.    Conditions to Draw Date. The obligation of each Lender to make the Loan
requested to be made by it on the requested Draw Date shall be subject to the
satisfaction of the following conditions precedent on or prior to April 15,
2020:
(a)    Effective Date. The Effective Date shall have occurred.
(b)    Expenses. All expenses required to be paid by the Borrower on or prior to
the requested Draw Date pursuant to this Agreement shall have been paid to the
extent the Borrower has been presented with an invoice therefor no later than
two Business Days prior to the requested Draw Date.
(c)    Representations and Warranties. Each of the representations and
warranties made by the Borrower in Section 4 hereof shall be true and correct in
all material respects on and as of such date as if made on and as of such date,
except (i) any representations and warranties which are explicitly stated as
having been made as of a specific date, which representations and warranties
shall be true and correct in all material respects on and as of such date; and
(ii) the representations and warranties set forth in Section 4.2, 4.7 and 4.11
shall not be required to be restated on any date other than the Effective Date.
(d)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the Loans
requested to be made on such date.


33    
        

--------------------------------------------------------------------------------






SECTION 6.     COVENANTS
The Borrower hereby agrees that, on and after the Effective Date, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder or under any other Loan Document:

6.1.    Financial Statements; Certificates. The Borrower shall furnish to the
Administrative Agent, who shall forward to each Lender:
(a)    as soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Borrower (beginning with the fiscal year ended December
31, 2020), a copy of the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a qualification arising out of the scope of
the audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing;
(b)    as soon as practicable, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower (beginning with the fiscal quarter ended March 31, 2020), the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows of the Borrower and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year‑end audit
adjustments);
(c)    within fourteen days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders generally,
and within three days after the same are filed, notice by electronic mail of the
filing of any financial statements and reports which the Borrower may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;
(d)    promptly, (x) such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender through the Administrative
Agent for purposes of compliance with the Patriot Act; and
(e)    concurrently with the delivery of any quarterly or annual financial
statements pursuant to this Section 6.1, a certificate of a Responsible Officer
(i) stating that, to the best of each such Responsible Officer’s knowledge, the
Borrower during such period has observed or performed all of its covenants and
other agreements in this Agreement and the other Loan Documents to be observed
or performed by it, and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) containing all information and calculations necessary for


34    
        

--------------------------------------------------------------------------------





determining compliance by the Borrower with the provisions of Section 6.8 of
this Agreement as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be.
All such financial statements in (a) and (b) shall be complete and correct in
all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).
Documents required to be delivered pursuant to paragraph (a), (b) or (c) of this
Section 6.1 (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically, and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile transmission or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Except for such certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the


35    
        

--------------------------------------------------------------------------------





Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information”.

6.2.    Compliance; Maintenance of Existence. The Borrower will, and will cause
each of its Significant Subsidiaries to, (a) comply with all Requirements of Law
and material Contractual Obligations except to the extent that failure to comply
therewith would not materially and adversely affect the ability of the Borrower
to perform its obligations hereunder; and (b)(i) preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except in the case of clauses (i) and
(ii) above, as permitted by Section 6.5 and except, in the case of clause (ii)
above, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

6.3.    Inspection of Property; Books and Records; Discussions. The Borrower
will, and will cause each of its Significant Subsidiaries to, (a) keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender (not more frequently than once per year if no
Default or Event of Default exists) upon reasonable notice to the Borrower to
visit and inspect its properties and request and obtain copies of its financial
records and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Significant Subsidiaries with officers
of the Borrower and such Significant Subsidiaries and with their independent
certified public accountants; provided, that any such visits or inspections
shall be subject to such conditions as the Borrower and each of its Significant
Subsidiaries, as the case may be, shall deem necessary based on reasonable
considerations of safety and security; and provided, further, that neither the
Borrower nor any Significant Subsidiary shall be required to disclose to any
Lender or its agents or representatives any information that is subject to the
attorney-client privilege or attorney work-product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information or which is prevented from disclosure pursuant to a
confidentiality agreement with third parties.

6.4.    Notices. The Borrower shall promptly give notice to the Administrative
Agent, and the Administrative Agent shall in turn give notice to each Lender,
of:
(a)    the occurrence of any Default or Event of Default;
(b)    any downgrade in the senior unsecured non credit-enhanced debt ratings of
the Borrower issued by S&P or Moody’s; and
(c)    any litigation or proceeding or, to the knowledge of the Borrower,
investigation that relates to any Loan Document.
Each notice pursuant to clause (a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.


36    
        

--------------------------------------------------------------------------------






6.5.    Limitation on Fundamental Changes. The Borrower will not enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets, except that:
(a)    the Borrower may be merged or consolidated with another Person so long as
the Borrower is the continuing or surviving corporation and after giving effect
to such merger or consolidation, no Default or Event of Default shall have
occurred or be continuing; and
(b)    the Borrower may be merged or consolidated with, or sell all or
substantially all of its property, business and assets to, another Person
organized under the laws of a state or territory of the United States so long
as, if the Borrower is not the continuing or surviving corporation, (i) the
senior unsecured non credit-enhanced debt rating of the survivor or purchaser
shall be at least the higher of (x) BBB- by S&P and Baa3 by Moody’s and (y) the
ratings by such rating agencies of the Borrower’s senior unsecured non
credit-enhanced debt in effect before the earlier of the occurrence or the
public announcement of such event, (ii) the survivor or purchaser shall assume
the Borrower’s obligations hereunder in accordance with documentation reasonably
acceptable to the Administrative Agent and (iii) after giving effect to such
merger, consolidation or sale, no Default or Event of Default shall have
occurred or be continuing.

6.6.    [Reserved].

6.7.    Disposition of Property. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, dispose of a substantial portion of its property,
whether now owned or hereafter acquired (except (i) dispositions of inventory in
the ordinary course of business, (ii) disposition of obsolete or worn out
property in the ordinary course of business, (iii) dispositions in connection
with Excluded Financing Arrangements and (iv) dispositions of assets having a
value, in the aggregate for all such dispositions from and after the Effective
Date, not exceeding 50% of the book value of the consolidated assets of the
Borrower and its Subsidiaries as reflected on the financial statements most
recently furnished by the Borrower to the Administrative Agent pursuant to
Section 6.1(a) or (b) prior to such disposition; provided, that if no financial
statements have been provided pursuant to Section 6.1(a) or (b) since the
Effective Date, as reflected on the most recent financial statements referred to
in Section 4.1).

6.8.    Consolidated Capitalization Ratio. The Borrower shall not permit the
Consolidated Capitalization Ratio on the last day of any fiscal quarter to
exceed 0.70 to 1.0.

6.9.    Limitation on Liens. The Borrower shall not permit SCE or any
Significant Subsidiary of SCE to create, incur, assume or suffer to exist any
Lien upon any of SCE’s or such Significant Subsidiary of SCE’s property, assets
or revenues, whether now owned or hereafter acquired, except for Liens not
prohibited by the SCE Indenture.

6.10.    Payment of Taxes. The Borrower shall, and shall cause its Significant
Subsidiaries (so long as it is a consolidated subsidiary of the Borrower) to,
pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and governmental charges
or levies imposed upon any of them or their


37    
        

--------------------------------------------------------------------------------





income or profits, except where (a) the amount or validity thereof is currently
being contested in good faith by appropriate actions or proceedings, (b) to the
extent required by GAAP, reserves in conformity with GAAP with respect thereto
have been provided on the books of the Borrower or (c) the failure to do so
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.11.    Ownership of SCE. The Borrower shall at all times legally and
beneficially own all of the common stock of SCE.

6.12.    No Liens on Common Stock. The Borrower shall not create, incur, assume
or suffer to exist any Lien on the Capital Stock of SCE held by it.

6.13.    Clauses Restricting SCE Distributions. The Borrower shall not, and
shall not permit any of its Subsidiaries to, enter into or suffer to exist or
become effective any contractual restriction on the ability of SCE to pay
dividends on, or make other distributions or payments with respect to, the
Capital Stock of SCE held by the Borrower, except for such restrictions (a)
existing under or by reason of any restrictions existing on the Effective Date,
(b) that are a Requirement of Law or (c) that are created, exist or become
effective as a result of the issuance by SCE or one of its Subsidiaries after
the Effective Date of securities the terms of which provide that dividends,
distributions or payments with respect to Capital Stock may not be paid or made
during the time period when distributions or interest on such securities have
been deferred or have not been paid in full.

6.14.    Compliance with Anti-Corruption Laws and Sanctions. (a)    The Borrower
will maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (acting in their capacity as such)
with Anti-Corruption Laws and Sanctions applicable to such Persons.
(b)    The Borrower will not request any borrowing, and the Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
borrowing, directly or indirectly, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing, or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 7.     EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof, or to pay any interest on any Loan, or any
other amount payable hereunder, within 5 Business Days after any such amount
becomes due in accordance with the terms hereof;


38    
        

--------------------------------------------------------------------------------





(b)    Any representation or warranty made by the Borrower to the Administrative
Agent or any Lender in any Loan Document or in the certificate delivered
pursuant to Section 5.1(b) proves to have been incorrect in any material respect
when made;
(c)    The Borrower shall default in the performance of (i) any agreement
contained in Sections 6.5, 6.8, 6.9, 6.11 or 6.14(b) of this Agreement or (ii)
any other term, covenant, or provision contained in this Agreement or any other
Loan Document (other than as provided in paragraphs (a) and (b) of this Section)
and, in the case of any default under this clause (ii), such default shall
continue unremedied for 30 days after the Administrative Agent shall have given
notice thereof to the Borrower;
(d)    The Borrower or SCE shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as such debts become
due, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (v) file a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or readjustment of debts, (vi) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against the
Borrower or SCE in an involuntary case under such federal laws, or (vii) take
any corporate action for the purpose of affecting any of the foregoing;
(e)    A case or other proceeding shall be commenced (including commencement of
such case or proceeding by way of service of process on the Borrower or SCE), in
any court of competent jurisdiction, seeking (i) the liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
debts of the Borrower or SCE, (ii)  the appointment of a trustee, receiver,
custodian, liquidator, or the like of the Borrower or SCE or of all or any
substantial part of the assets of the Borrower or SCE or (iii) similar relief in
respect of the Borrower or SCE under any law relating to bankruptcy, insolvency,
reorganization, winding up, or composition or readjustment of debts, or a
warrant of attachment, execution, or similar process shall be issued against a
substantial part of the property of the Borrower or SCE and such case,
proceeding, warrant, or process shall continue undismissed or unstayed and in
effect for a period of 45 days, or an order, judgment, or decree approving or
ordering any of the foregoing shall be entered in an involuntary case under such
federal bankruptcy laws;
(f)    (i) A trustee shall be appointed to administer any Plan under Section
4042 of ERISA, or the PBGC shall institute proceedings to terminate, or to have
a trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 30 days, (ii) the Borrower
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders is likely to, incur any liability in connection with a
withdrawal from a “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA), or (iii) any other event or condition shall occur


39    
        

--------------------------------------------------------------------------------





or exist with respect to a Plan and any of (i), (ii) or (iii) shall result in
any liability which has a Material Adverse Effect;
(g)    The Borrower or SCE shall (i) default in any payment of principal or
interest on any Indebtedness in an aggregate amount in excess of $200,000,000 or
in the payment of any guarantee thereof beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
guarantee was created; or (ii) default beyond any applicable grace period in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; provided, however, that if such default shall be cured by the
Borrower or SCE or waived by the holders of such Indebtedness and any
acceleration of maturity having resulted from such default shall be rescinded or
annulled, in each case in accordance with the terms of such agreement or
instrument, without any modification of the terms of such Indebtedness requiring
the Borrower or SCE to furnish additional or other security therefor reducing
the average life to maturity thereof or increasing the principal amount thereof,
or any agreement by the Borrower or SCE to furnish additional or other security
therefor or to issue in lieu thereof Indebtedness secured by additional or other
collateral or with a shorter average life to maturity or in a greater principal
amount, then any default hereunder by reason thereof shall be deemed likewise to
have been thereupon cured or waived unless payment of the Loans has been
accelerated prior to such cure or waiver;
(h)    There shall have been entered by a court of competent jurisdiction within
the United States and shall not have been vacated, discharged or stayed within
sixty (60) days from the entry thereof (or such longer period as may be provided
by law) one or more final judgments or final decrees for payment of money
against the Borrower or SCE involving in the aggregate a liability (to the
extent not paid or covered by insurance) in excess of $200,000,000; or
(i)    A Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (d) or (e) of this Section with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the


40    
        

--------------------------------------------------------------------------------





Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.

SECTION 8.     THE ADMINISTRATIVE AGENT

8.1.    Appointment. Each Lender hereby designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents; and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

8.2.    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible to the Lenders for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

8.3.    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates shall be
(i) liable to any Lender for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.


41    
        

--------------------------------------------------------------------------------






8.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

8.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

8.6.    Non‑Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan


42    
        

--------------------------------------------------------------------------------





Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys‑in‑fact or Affiliates.

8.7.    Indemnification. The Lenders agree to indemnify each Agent in its
capacity as the Administrative Agent or Syndication Agent, as the case may be
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

8.8.    Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower as though the Administrative
Agent were not the Administrative Agent hereunder and under the other Loan
Documents. With respect to the Loans made by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

8.9.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent at any time upon 30 days’ notice by notifying the Lenders
and the Borrower. Additionally, if the Lender then acting as the Administrative
Agent is (x) a Defaulting Lender and (y) the subject of a Bankruptcy Event, then
the Administrative Agent may be removed by the Borrower. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents or is removed pursuant to the immediately preceding sentence,
then the Required Lenders shall appoint from among the Lenders a successor


43    
        

--------------------------------------------------------------------------------





agent for the Lenders, subject to approval by the Borrower, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. In the event that no such successor Administrative Agent
is so appointed by the Required Lenders within 30 days of the Administrative
Agent’s notice of resignation, the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent (subject to the
approval of the Borrower) as provided above. After any removed Administrative
Agent’s removal or retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8 and Section 9.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

8.10.    Syndication Agents and Arrangers. Neither the Syndication Agent nor the
Arrangers (and any of them individually) solely in their respective capacities
as such shall not have any rights, duties or responsibilities hereunder, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Syndication Agent or the Arrangers (or
any of them individually) solely in their capacities as Syndication Agent or
Arrangers, as applicable.

8.11.    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, solely for the benefit of, the
Administrative Agent and each other Agent and their respective Affiliates and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any of
its Subsidiaries, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the


44    
        

--------------------------------------------------------------------------------





conditions for exemptive relief thereunder are and will continue to be satisfied
in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each other Agent and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any of
its Subsidiaries, that none of the Administrative Agent, the other Agent or
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments or this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

SECTION 9.     MISCELLANEOUS

9.1.    Amendments and Waivers. Subject to Section 2.10(b), the Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, enter into with the Borrower written amendments,
supplements, modifications or waivers hereto and to the other Loan Documents
(other than the Fee Letter (which, for the avoidance of doubt, shall be subject
to the amendment provisions contained therein)); provided, however, that no such
waiver and no such amendment, supplement or modification shall (i) (A) reduce
the amount or extend the scheduled date of maturity of any Loan, (B) alter the
pro rata payment sharing requirements of the first sentence of Section 2.11(a)
(other than in connection with an amend and extend transaction offered ratably
to all similarly situated Lenders), (C) reduce the stated rate of any interest
or fee payable hereunder or extend the scheduled date of any payment thereof or
(D) increase the amount or extend the termination date of any Lender’s
Commitment, in each case without the consent of each Lender affected


45    
        

--------------------------------------------------------------------------------





thereby, or (ii)  amend, modify or waive any provision of this Section or reduce
the percentage specified in the definition of Required Lenders, in each case
without the written consent of all the Lenders or (iii)  amend, modify or waive
any provision of Section 8 without the written consent of the then
Administrative Agent.
Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
(other than the Fee Letter) without the consent of any Lender or the Required
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any
document. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, modification,
waiver or consent hereunder except for matters described in clause (i) of the
first paragraph of this Section 9.1 (but only to the extent such Defaulting
Lender would be adversely disproportionately affected by such amendment,
modification, waiver or consent) requiring the consent of such affected Lender.

9.2.    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by electronic mail
or facsimile transmission), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in Schedule 1.1 in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto:
The Borrower:
Edison International
2244 Walnut Grove Avenue
Rosemead, California 91770
Attention: Manager of Cash Management
Fax: (626) 302‑1472

The Administrative Agent:
JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road,
Floor 01, NCC 5,
Newark, Delaware 19713
Attention: Demetrius Dixon
Email: Demetrius.Dixon@jpmorgan.com


and


JPMorgan Chase Bank, N.A.
8181 Communications Pkwy
Plano, TX 75024
Attention: Nancy R. Barwig
Email: nancy.r.barwig@jpmorgan.com


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.5, 2.6, 2.10 or 2.13 shall not be
effective until received.


46    
        

--------------------------------------------------------------------------------






9.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4.    Survival. (a)  The agreements contained in Sections 2.13, 2.14, 2.15,
8.7, 9.5, 9.11, 9.12 and 9.13 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
(b)    All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

9.5.    Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out‑of‑pocket costs and expenses
incurred in connection with the development, preparation, execution and
administration of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents including, without limitation, the
reasonable fees and expenses of one joint counsel to the Agents in connection
with this Agreement and the other Loan Documents, (b) to pay or reimburse each
Lender and the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement or the other Loan Documents including, without limitation, the
fees and disbursements of one joint counsel (and, if required, one regulatory
counsel) to the Lenders and the Administrative Agent (each such counsel to be
reasonably acceptable to the Administrative Agent), provided that,
notwithstanding the foregoing, the Borrower agrees to pay or reimburse the fees
and disbursements of separate counsel to any Lender or the Administrative Agent
to the extent of any conflict of interest among the Lenders or between the
Lenders and the Administrative Agent, (c) to pay, indemnify, or reimburse each
Lender and the Administrative Agent for, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (d) to pay, indemnify, and hold each Agent, each
Arranger, each Lender, and each of their respective Affiliates, and their
respective directors, officers, employees, advisors, affiliates and agents
(each, an “indemnified person”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement and the other Loan Documents and the use of proceeds of the Loans (all
the foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided, that the Borrower shall have no obligation hereunder to any
indemnified person with respect to


47    
        

--------------------------------------------------------------------------------





indemnified liabilities that are found by a final and non-appealable decision of
a court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such indemnified person, from the breach by such
indemnified person of its Contractual Obligations to the Borrower or from
negotiated settlements of pending or threatened legal actions entered into by
such indemnified person without the Borrower’s consent. No indemnified person
referred to above shall be liable for any damages arising from the unauthorized
use by recipients of any information or other materials distributed to such
recipients by such indemnified person through electronic telecommunications or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such indemnified person as determined by a court of competent
jurisdiction in a final and non-appealable decision. Notwithstanding the
foregoing, this Section 9.5 shall not apply with respect to taxes other than any
taxes that represent losses or damages arising from any non-tax claim.

9.6.    Transfer Provisions.   (a) Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.
(b)    Participations. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”), other than to the Borrower and
its Affiliates, participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan and interests for all purposes under
this Agreement and the other Loan Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if such Participant were a Lender; provided that, in the case of Section 2.14,
such Participant shall have complied with the requirements of said Section as if
it were a Lender (it being understood that the documentation required under
Section 2.14(e) shall, subject to applicable law, be delivered to the
transferring Lender); and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the


48    
        

--------------------------------------------------------------------------------





“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(c)    Assignments. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time and from
time to time, assign to any Lender or any Affiliate thereof or, with the consent
of the Borrower and the Administrative Agent (which consent of the Borrower and
the Administrative Agent shall not be unreasonably withheld or delayed and which
consent shall not be required from the Borrower (x) during the continuation of
an Event of Default or (y) in the case of any assignment to a lender under the
Revolving Credit Agreement, and shall be deemed given if the Borrower has not
objected thereto within fifteen Business Days of notice thereof), to an
additional bank or financial institution (an “Assignee”) all or any part of its
rights and obligations under this Agreement and the other Loan Documents
pursuant to an Assignment and Assumption, substantially in the form of Exhibit E
(an “Assignment and Assumption”), executed by such Assignee, such assigning
Lender and (to the extent required by this paragraph) the Administrative Agent
(and, in the case of an Assignee that is not then a Lender or an Affiliate
thereof, by the Borrower) and delivered to the Administrative Agent for its
acceptance and recording in the Register, provided that, in the case of any such
assignment to an additional bank or financial institution, (i) the sum (without
duplication) of the aggregate principal amount of the Commitments and Exposure
being assigned shall not be less than $10,000,000 (or, if such Assignee is an
Affiliate of a Lender, $5,000,000), or such lesser amount as may be agreed to by
the Borrower and the Administrative Agent and (ii) (x) the sum (without
duplication) of the aggregate principal amount of the Commitments and Exposure
retained by the assigning Lender, if any, shall not be less than $10,000,000 (or
such lesser amount as may be agreed to by the Borrower and the Administrative
Agent) or (y) after giving effect to such assignment, the assigning Lender shall
hold no Loans or Commitments. For the avoidance of doubt, no Lender may at any
time assign or transfer all or any part of its rights and obligations under this
Agreement and the other Loan Documents to any natural person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person), to any Defaulting Lender or to the Borrower or any
Affiliate of the Borrower.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Assumption, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Commitment as set forth therein, and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this


49    
        

--------------------------------------------------------------------------------





Agreement, such assigning Lender shall cease to be a party hereto), but shall
retain its rights pursuant to Sections 2.13, 2.14 and 2.15 in respect of the
period prior to such effective date. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.6(c) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (b) of this Section.
(d)    The Register. The Administrative Agent, on behalf of the Borrower, shall
maintain at the address of the Administrative Agent referred to in Section 9.2 a
copy of each Assignment and Assumption delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amounts of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder for all purposes of this Agreement and the other
Loan Documents, notwithstanding any notice to the contrary. Any assignment of
any Loan or other obligation hereunder not evidenced by a Note shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Recordation. Upon its receipt of an Assignment and Assumption executed by
an assigning Lender and an Assignee and the Administrative Agent (and, in the
case of an Assignee that is not then a Lender or an Affiliate thereof, by the
Borrower) together with payment to the Administrative Agent of a registration
and processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Assumption and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrower.
(f)    Disclosure. Subject to Section 9.14, the Borrower authorizes each Lender
to disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
(g)    Pledges. For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank or any other central bank having jurisdiction over such Lender in
accordance with applicable law.

9.7.    Adjustments; Set-Off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or
Lenders, if any Lender


50    
        

--------------------------------------------------------------------------------





(a “benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 7(d) or (e), or otherwise), in
a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loans, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Notwithstanding the
foregoing, no Lender shall exercise any right of set-off against the Borrower in
connection with this Agreement without the consent of the Required Lenders.
(b)    In addition to any rights and remedies of the Lenders provided by law,
upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the declaration by Lenders having more than 66 2/3 % in aggregate amount of
the Loans pursuant to Section 7 of the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower; provided
that if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set‑off.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

9.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission, facsimile or any other electronic means that reproduces
an image of the actual executed signature page), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.


51    
        

--------------------------------------------------------------------------------






9.9.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

9.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

9.13.    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan and of the United States District Court
for the Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;


52    
        

--------------------------------------------------------------------------------





(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.14.    Confidentiality. Each of the Administrative Agent and the Lenders
expressly agree, for the benefit of the Borrower and its Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority,
self-regulatory authority or, subject to an agreement to comply with the
provisions of this Section 9.14, any direct counterparty to any swap agreement
under which payments are to be made by reference to the Borrower or its
obligations under this Agreement, (c) in any legal, judicial, administrative
proceeding or other compulsory process or to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an express agreement for
the benefit of the Borrower and its Subsidiaries containing provisions
substantially the same as those of this Section 9.14, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (g) with the prior express written
consent of the Borrower or its Subsidiaries, as applicable, (h) to rating
agencies in connection with this Agreement, (i) for purposes of establishing a
“due diligence” defense or (j) to the extent such Confidential Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or its Subsidiaries.
For purposes of this Section 9.14, “Confidential Information” means all
information, including material nonpublic information within the meaning of
Regulation FD promulgated by the Securities and Exchange Commission (“Regulation
FD”), received from the Borrower or its Subsidiaries relating to such entities
or their respective businesses, other than any such information that is
available to any Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such entities and other than information regarding the
existence of this Agreement provided by the Administrative Agent and the Lenders
to data service providers, including league table providers, that serve the
lending industry; provided that, in the case of information received from the
Borrower or its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section 9.14 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information; provided, however, that with respect to


53    
        

--------------------------------------------------------------------------------





disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
make reasonable attempts to notify the Borrower and its Subsidiaries of any
request by any governmental agency or representative thereof (other than any
such request in connection with any routine examination of the financial
condition or other routine examination of such Lender conducted in the ordinary
course by any regulatory authority) or other Person for disclosure of
Confidential Information after receipt of such request, and if reasonable,
practicable and permissible, before disclosure of such Confidential Information.
It is understood and agreed that the Borrower, its Subsidiaries and their
respective Affiliates may rely upon this Section 9.14 for any purpose, including
without limitation to comply with Regulation FD.

9.15.    Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

9.16.    California Judicial Reference.
If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 9.5, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

9.17.    No Fiduciary Duty. No Credit Party acting in its capacity as such shall
be deemed to be in an advisory, fiduciary or agency relationship with the
Borrower and its Affiliates or have a fiduciary or other implied duty to the
Borrower and its Affiliates. The Borrower has been advised that the Credit
Parties are engaged in a broad range of transactions in the ordinary course of
their business that may involve interests that differ from the Borrower’s and
its Affiliates’ interests and that the Credit Parties have no obligation to
disclose such interests and transactions to the Borrower and its Affiliates.

9.18.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


54    
        

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
[signature pages follow]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
EDISON INTERNATIONAL
 
 
By:     /s/ Robert C. Boada    
Name: Robert C. Boada
Title: Vice President and Treasurer





55    
        

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
 
 
By:     /s/ Nancy R. Barwig    
Name: Nancy R. Barwig
Title: Executive Director







[Signature Page to Edison International Term Loan Credit Agreement]
        

--------------------------------------------------------------------------------








CITIBANK, N.A., as Syndication Agent and Lender
 
 
By:     /s/ Richard Rivera    
Name: Richard Rivera
Title: Vice President





[Signature Page to Edison International Term Loan Credit Agreement]
        